



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



India v. Sidhu,









2018 BCCA 25




Date: 20180117

Docket:
CA41876; CA41879

Docket:
CA41876

Between:

The Attorney
General of Canada
on behalf of the Republic of India

Respondent

And

Malkit Kaur Sidhu

Applicant


and 

Docket:
CA41879

Between:

The Attorney
General of Canada
on behalf of the Republic of India

Respondent

And

Surjit Singh
Badesha

Applicant




Before:



The Honourable Mr. Justice Groberman

The Honourable Madam Justice A. MacKenzie

The Honourable Mr. Justice Goepel




On judicial review
from:  Decisions of the Minister of Justice of Canada, dated September 28, 2017
(
The Republic of India v. Malkit Kaur Sidhu; The Republic of India v. Surjit
Singh Badesha
)

Oral Reasons for Judgment




Counsel for Mr. Badesha:



M.P. Klein, Q.C.





Counsel for Ms. Sidhu:



G. DelBigio, Q.C.

M.R. Isman





Counsel for the Respondent:



D.J. Strachan, Q.C.

D.B. Majzub





Place and Date of Hearing:



Vancouver, British
  Columbia

January 16, 2018





Place and Date of Judgment:



Vancouver, British
  Columbia

January 17, 2018








Summary:

The applicants have filed
applications to permanently stay surrender orders in an extradition proceeding.
They allege that actions taken by the Minister of Justice constitute an abuse
of process harmful to the integrity of the legal system. In advance of the
hearing of the applications, they seek production of a broad range of
documents. Held: Application allowed in part. The allegations of abuse of
process are arguable. Most of the facts that will be relevant to the issue, are,
however, undisputed, and there would be no point to ordering broad disclosure. The
applicants specifically contend that documents may demonstrate that the
Minister intentionally acted contrary to the law, and that they may show a
deliberate attempt to preclude the applicants from seeking legal advice. The
contention that the Minister intentionally acted contrary to the law is purely
speculative. It lacks an air of reality, and there is no likelihood that the
documents sought will assist the parties in the application. On the other hand,
there is some indication that the applicants were deliberately precluded from
accessing legal advice at relevant periods, and documents going to that issue
are ordered produced.

[1]

GROBERMAN J.A.:
Ms. Sidhu and Mr. Badesha are subject to
surrender orders in extradition proceedings. They are applying to have the
orders permanently stayed, alleging an abuse of process. The applications
currently before the Court are their applications for orders that the
respondent disclose documents relating to their transfer from British Columbia
to Toronto on September 20, 2017, and with plans to surrender them to Indian
authorities around that time.

Background

[2]

The applicants are accused of conspiracy to commit a murder in India. A
surrender order was made by the then-Minister of Justice on November 27, 2014.
That decision was successfully challenged by way of judicial review to this
Court (Goepel J.A. dissenting) in reasons indexed as
India v. Badesha
, 2016
BCCA 88, but was restored by the Supreme Court of Canada (
India v. Badesha
,
2017 SCC 44).

[3]

On July 4, 2017, after the appeal to the Supreme Court of Canada was
heard, but before it was decided, Mr. Badesha provided additional evidence and
submissions to the Minister of Justice, seeking a reconsideration of the
surrender order. On August 23, 2017, counsel on behalf of the Minister
acknowledged receipt of the submissions, and advised that they would not be
considered until after the Supreme Court of Canada released its decision.

[4]

Ms. Sidhu, also made additional submissions to the Minister, on August
25, 2017. She received acknowledgement of the submissions on September 7, 2017,
along with advice that they would be held in abeyance pending the Supreme
Courts decision.

[5]

On September 6, 2017, with knowledge that the Supreme Court was going to
release its decision on September 8, counsel for Ms. Sidhu sought an assurance
that she would not be surrendered to Indian authorities pending the Ministers
decision on the reconsideration application. The request for such an assurance
was repeated on September 8, 2017, after the Supreme Court of Canadas decision
was released. On September 12, 2017, counsel on behalf of the Minister wrote to
Ms. Sidhus counsel confirming that Ms. Sidhu would remain in Canada while
the Minister decided whether to reconsider the surrender decision.

[6]

On September 20, 2017, without notice, both Ms. Sidhu and Mr. Badesha
were removed from the institutions in which they were being detained. Mr. Badeshas
son learned that his father was being moved, and contacted counsel. His counsel
wrote to the Ministers counsel, seeking confirmation that his client would not
be removed from Canada until the Ministers decision was made. He received such
an assurance that same day.

[7]

Later that same day, counsel for Ms. Sidhu wrote to counsel for the
Minister, indicating that he had heard rumours that Ms. Sidhu had been taken
from her institution and was to be put on a plane to India later that day.
Counsel pointed out that he had been assured that no surrender would be made
until after the Minister made a decision on the reconsideration.

[8]

Further correspondence followed, as counsel became aware of reports in
Indian media that the applicants had been surrendered. Later in the day,
counsel for the Minister wrote to Ms. Sidhus counsel (with a copy to Mr.
Bedeshas counsel) in the following terms:

Contrary to reports in the Indian media I can confirm that
Mr. Badesha and Ms. Sidhu have not yet been surrendered to India or into the custody
of the Punjab/Indian police.

However, as you know there is a valid surrender order in
place that was endorsed by the Supreme Court of Canada. The Minister must
determine whether to accept your new submissions and undertake a reconsideration.
To clarify our position,
we have undertaken not to surrender them before the
Minister makes a decision on whether to reconsider. However, should she decide
not to reconsider, they may be immediately removed in accordance with the
existing surrender order.

We have been in touch with the police and are satisfied that
they will not be surrendered before a decision has been made.

[Emphasis added.]

[9]

After receiving that letter, counsel for Ms. Sidhu and counsel for Mr.
Badesha separately sent correspondence asking for assurances that their clients
would not be removed until they had an opportunity to consider the Ministers
decision and instruct counsel concerning a judicial review. The Ministers
counsel responded that she was not in a position to give any such assurances.

[10]

Counsel
filed a judicial review petition later that day, fearing that the applicants
would be surrendered imminently. The petition was hastily prepared, and
exhibited certain irregularities. At the Registrars direction, the parties
appeared before the Court on an expedited basis on the morning of September 21,
2017. At that time, the respondent applied to strike the petition on the basis
there was no Ministerial decision under s. 40 of the
Extradition Act
,
S.C. 1999, c. 18, that could be judicially reviewed under s. 57 of
the statute. In the course of the hearing, the Court asked the respondent
whether the Minister was prepared to give an assurance that the applicants
would not be removed from Canada until sufficient time had passed after they
received her decision to allow them to file a judicial review application. The
respondent advised that no such assurances would be given.

[11]

A
majority of this Court found that there was an arguable case that there had
been a decision and adjourned the matter so that it could be more fully
argued. Section 62 of the
Extradition Act
, provides that a person
may not be surrendered while judicial review proceedings are pending. The
Minister, therefore, was precluded from effecting a surrender after this Court
allowed the proceedings to stand. Ms. Sidhu and Mr. Badesha were returned to
custody in the Lower Mainland on September 22, 2017.

[12]

The
full story of what had occurred emerged in the following days. Ms. Sidhu and
Mr. Badesha had been transported to Toronto in order to ensure that they could
be removed from Canada very quickly once the Minister decided not to reconsider
the surrender orders. Counsel for the respondent concedes that the Court is
entitled to infer that the Minister planned to refuse to reconsider the
surrender order, and had the intention of causing the applicants to be removed
from Canada immediately after the refusal was made, without giving any
opportunity to consult counsel or to file judicial review proceedings. The respondent
also concedes that Ms. Sidhu and Mr. Badesha did not have access to counsel
while transported to and detained in Toronto.

[13]

On
September 28, 2017, the Minister determined that she would not reconsider the
surrender orders. The judicial review proceedings before this Court have now
been amended so that they challenge the September 28, 2017 decision.

[14]

In
addition to, or as part of the judicial review proceedings, the applicants
intend to argue that the Ministers apparent plans to have them removed from
Canada without affording them the opportunity to seek judicial review is an
abuse of process justifying a permanent stay of the surrender orders. They seek
disclosure of several categories of documents surrounding the events of
September 20-22 in support of their allegations. In argument, they contend that
disclosure of the documents may assist them by showing that the Minister acted
in bad faith, and that authorities acted deliberately to preclude them from
contacting counsel when they were removed from British Columbia and held in
Toronto.

Analysis

[15]

In
R. v. Larosa
(2002), 166 C.C.C. (3d) 449, the Ontario Court of
Appeal held that s. 683 of the
Criminal Code
, R.S.C. 1985,
c. C-46, provides an appeal court with jurisdiction to order production of
documents in the context of a judicial review of a Ministers surrender order.
All parties accept that the tests applicable in this case are those set out in
Larosa
:

[76]

In my view, before
ordering the production of documents and compelling testimony in support of
allegations of state misconduct, this court should be satisfied that the
following three criteria have been met by the applicant:

·

the allegations must be capable of supporting
the remedy sought;

·

there must be an air of reality to the
allegations; and

·

it must be likely that the documents sought and
the testimony sought would be relevant to the allegations.

[77]

The first criterion is
self-evident. There is no point in engaging in a lengthy evidentiary inquiry
where it cannot in law yield the result sought by the appellant .

[78]      The air of reality requirement
comes from [
United States of America v. Kwok
, at paras. 100-106]. An
air of reality means some realistic possibility that the allegations can be
substantiated if the orders requested are made.



[82]

The final
requirement, that the appellant demonstrate that the documents and testimony
sought are likely to yield evidence relevant to the allegations, is consistent
with the conditions precedent to the issuing of a subpoena in a criminal
proceeding:
Criminal Code,
s. 698(1).

[16]

The first question to be determined on this application is whether
the allegations might be capable of founding a case for a stay of proceedings.

[17]

The test that must be satisfied for a stay of
proceedings was discussed by Moldaver J., speaking for the majority, in
R.
v. Babos
, 2014 SCC 16:

[32]      The test used to determine whether a stay of
proceedings is warranted  consists of three requirements:

(1)   There
must be prejudice to the accuseds right to a fair trial or the integrity of the
justice system that will be manifested, perpetuated or aggravated through the
conduct of the trial, or by its outcome (
Regan
[
R. v. Regan
, 2002 SCC
12]
, at para. 54);

(2)        There must be no alternative remedy capable of
redressing the prejudice; and

(3)        Where there is still
uncertainty over whether a stay is warranted after steps (1) and (2), the court
is required to balance the interests in favour of granting a stay, such as
denouncing misconduct and preserving the integrity of the justice system, against
the interest that society has in having a final decision on the merits
(ibid., at para. 57).

[18]

He discusses two categories of abuse of process. The main category
is comprised of cases in which the conduct complained of affects the fairness
of the proceedings. The residual category consists of cases in which the
proceedings can proceed without unfairness, but where the conduct complained of
was so egregious that it risks undermining the integrity of the judicial
process.

[19]

This case does not fall within the main category. The conduct
attributed to the Minister does not affect the substantive fairness of the
surrender decision, nor, as things have turned out, will it deprive the applicants
of the right to challenge the Ministers decision. It is argued, however, that
the alleged abuse undermines the integrity of the judicial system.

[20]

Again, in
Babos
the majority said:

[35]       [W]hen
the residual category is invoked, the question is whether the state has engaged
in conduct that is offensive to societal notions of fair play and decency and
whether proceeding with a trial in the face of that conduct would be harmful to
the integrity of the justice system. To put it in simpler terms, there are
limits on the type of conduct society will tolerate in the prosecution of
offences. At times, state conduct will be so troublesome that having a trial 
even a fair one  will leave the impression that the justice system condones
conduct that offends societys sense of fair play and decency. This harms the
integrity of the justice system. In these kinds of cases, the first stage of
the test is met.

[21]

The applicants will argue that the alleged abuse undermines the
integrity of the judicial system. The applicants say that the Minister planned
a course of action systematically designed to deprive them of the right to
access the courts and to challenge her decision. Counsel for Mr. Badesha goes
so far as to suggest that it is analogous to the crime of obstruction of
justice. At the very least, there was a possibility of undermining the Rule of
Law.

[22]

This application is not the time to determine whether these
arguments will succeed. The question at this stage is simply whether a
reasonable argument can be advanced by the applicants. I am of the view that,
at least viewed through a certain lens, the actions complained of could be
determined by the court to be highly damaging to the integrity of the judicial
system.

[23]

The next question is whether any remedy short of a stay can
adequately dissociate the justice system from the impugned state conduct. At
this stage of proceedings, it is not obvious that any other remedy can be
given, but I do not discount the possibility that the Court will reject a stay
in favour of some other course of action in the final analysis. That is not
something that can be determined at this stage of proceedings. It is at least
conceivable that a Court will consider a stay to be the only appropriate
remedy.

[24]

I am also of the view that the balancing of the interests of society
in having a decision on the merits against the societal interest in denouncing
misconduct and preserving the integrity of the system is something which should
await a full argument on the merits of a stay.

[25]

At this stage of proceedings, I cannot rule out the possibility that
the Court could grant a permanent stay of the surrender orders. Such a
determination must await full argument on the proper interpretation of the
Extradition
Act
, the scope of the Ministers discretion, and the nature of any damage
to the integrity of the judicial system.

[26]

As it cannot be said that the applicants allegations are clearly
incapable of founding a successful stay application, I am of the view that this
application passes the first of the three
Larosa
hurdles.

[27]

I am also satisfied that there is an air of reality to the
allegations. Indeed, there is little dispute over the facts of this case. The
Minister manifestly took steps to try to ensure that the applicants could not
challenge her decision before they were surrendered. While it is not obvious,
at this stage, that that constitutes an abuse of process, it is at least
plausible that it might be so characterized.

[28]

The third question to be answered is whether it has been shown that
the documents sought will probably be relevant to the issue of abuse. In my
view, this is the most difficult obstacle that the applicants face. As I have
indicated, there is little dispute on the background facts. The respondent
concedes most of the key allegations made by the applicants. In fact, in
argument there were only two that were disputed.

[29]

The first is the applicants contention that the Minister acted in
bad faith, in that she acted in a manner that she knew was unlawful. I am not
convinced that there is any evidence pointing in that direction. While it is
possible that the Minister acted unlawfully, all of the evidence suggests that
she believed (and continues to believe) that her actions were legal and
appropriate. In my view, any suggestion of bad faith is pure speculation, and
ought not to form the basis for a production order. It has not been shown that
there is an air of reality to the bad faith allegation, nor that there is any
likelihood that the extensive production sought will generate any evidence of
bad faith.

[30]

The other allegation is that the actions of the Minister and the
police were designed with the intention of depriving the applicants of access
to counsel when the decision was rendered. While it is conceded by the
respondent that the applicants did not, in fact, have access to counsel after
they were removed from British Columbia, the respondent does not concede
(though also does not actively dispute) that that was by design.

[31]

In my view, if there is an abuse of process, it would be made more
egregious if there were efforts expended to deliberately deprive the applicants
of the ability to consult counsel. I am also satisfied that some of the
documents sought may well shed light on that issue.

[32]

I would, in the result, make an order that the
respondent produce to the applicants any documents relevant to intentions to
preclude the applicants:

a)

from contacting counsel after receiving the reconsideration decision
and before being surrendered to India; or

b)

from contacting counsel once the decision was made to move them from
the Lower Mainland institutions to Toronto.

The documents to be produced include both
documents showing intentions targeted at the applicants and documents
disclosing policies that, while not targeted at the applicants, were applicable
to them.

[33]

As I am not convinced that production of other categories of
documents that are sought would further the applicants arguments, I would decline
to order production beyond this category.

[34]

MACKENZIE J.A.
: I agree.

[35]

GOEPEL J.A.
: I agree.

[36]

GROBERMAN J.A.
:
Production is ordered as indicated in my reasons.

The Honourable Mr. Justice Groberman


